DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17, in the reply filed on 7/13/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020 is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: Applicant wrote “clause 1” when it would appear to be --claim 1--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the WPT signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim as Applicant is unable to determine if the claim is drawn to the input or the output WPT signal.  Based on the specification, the Examiner will be interpreting the “the WPT signal” as -- the WPT output signal--.  Further Examiner will be interpreting the “the WPT signal” of claims 2, 3, 4, 5, 6, and 9 as –the WPT output signal--.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehas et al. (US 2018/0301938) in view of Smith, "Renesas White Paper - Tuning Qi(R) and AirFuel(R)/PMA(R) Inductive Resonance Circuits for Optimal Efficiency," PP. 1-8. May 10, 2017 (“Smith”) (Currently of record, cited on IDS).

In regard to claim 1:
Mehas discloses a wireless power transmitter (Fig. 1 Item 116) for wireless power transfer (WPT) (Fig. 1 Item 100 & ABS. i.e. wireless power transfer) , the transmitter (Fig. 1 Item 116) comprising: an input for receiving a WPT input signal (Fig. 1 Item 102 i.e. VIN input signal); an output (Figs. 1 & 2 Item 104) for connection to a transmit coil (Fig. 1 Item 110); a transmit circuit (Fig. 1 Items 116 SW1 and SW2 & Par. [0003]) for converting the WPT input signal (Fig. 1 Item 102 i.e. VIN input signal) to a WPT output signal in the transmit coil (Fig. 1 Items VO & 110); wherein the transmit circuit (Fig. 1 Items 116 SW1 and SW2 & Par. [0003]) is configured to increase a voltage amplitude of the WPT output signal (Figs. 1, & 3B Item VO & Pars. [0020-0021] i.e. energy may be adjusted by changing charge voltage or magnetic flux) while moving the WPT signal frequency in a direction toward or away from a resonant frequency of a resonant tank comprising the transmit coil (Figs. 1, & 3B Items 108, 110, f1 and f0 & Pars. [0020-0021] i.e. compensation determination as a predicted result of energy change due to the Frequency change).
However, Mehas is vague in its disclosure of being configured to increase a voltage amplitude of the WPT output signal specifically when the WPT signal frequency is moving away from a resonant frequency of a resonant tank comprising the transmit coil.
Smith teaches that to control the amount of power being transferred the operating frequency is adjusted (Page 1, 2nd Paragraph Line 6-7).  Further Smith teaches that a frequency change toward resonance results in more power delivered (Page 1, 2nd Paragraph Lines 8-9), and a change away from resonance results in less power delivered to the receiver (Page 1, 2nd Paragraph Lines 8-9).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the patent application to have combined the knowledge taught by Smith, specifically that the direction toward or away from a resonant frequency of the resonant tank is directly correlated to the amount of power being transferred with the disclosure of Mehas as doing so would have yielded the predictable results of an increase in safety and efficiency as the circuit would be capable of maintaining stability even when the frequency moves toward or away from the operating point.  

In regard to claim 2:
Modified Mehas further discloses the wireless power transmitter of clause 1, wherein moving the WPT signal frequency away from the resonant frequency reduces or eliminates an increase of a magnetic field and/or magnetic field's power generated by the transmit coil from the WPT signal when the WPT signal voltage amplitude is increased (Smith: Page 1, 2nd Paragraph Lines 8-9).

In regard to claim 3:
Modified Mehas further discloses the wireless power transmitter of claim 1, wherein increasing the transmit coil voltage amplitude while moving the WPT signal frequency is performed in response to a WPT receiver's command (Smith: Page 1, 3rd Paragraph i.e. receiver demand is communicated to control the transmitter).

In regard to claim 4:
Modified Mehas further discloses the wireless power transmitter of claim 3, wherein the transmit circuit is further configured, in response to the command, before or after increasing the transmit coil voltage amplitude, to move the WPT signal frequency closer to the resonant frequency to increase the WPT signal power (Figs. 1, & 3B Items 108, 110, f1 and f0 & Pars. [0020-0021] i.e. compensation determination as a predicted result of energy change due to the Frequency change) and (Smith: Page 1, 2nd Paragraph Lines 8-9).

In regard to claim 5:
Modified Mehas further discloses the wireless power transmitter of claim 4, wherein the transmit coil voltage amplitude is held constant while the WPT signal frequency moves closer to the resonant frequency (Figs. 1, & 3B Item VO & Par. [0020] i.e. voltage may be held constant and current changed).  


In regard to claim 6:
Modified Mehas further discloses the wireless power transmitter of claim 1, wherein the transmit circuit is configured to generate the WPT signal from an input signal, and increasing the transmit coil voltage amplitude comprises increasing an input signal voltage (Figs 1, 3A & 3B Items Vin 312, SW1, SW2 and Vo).

In regard to claim 7:
Modified Mehas further discloses the wireless power transmitter of claim 6, wherein the input signal is a DC signal (Figs 1, 3A & 3B Item Vin & Par. [0003]).

In regard to claim 11:
Mehas discloses a method for wireless power transfer (WPT) (Fig. 1 Item 100 & ABS. i.e. wireless power transfer), the method comprising: receiving, by a wireless power transmitter (Fig. 1 Item 116), an indication to increase a transmit coil voltage amplitude (Figs. 1, & 3B Item VO & Pars. [0020-0021] i.e. energy may be adjusted by changing charge voltage or magnetic flux) of a WPT signal transmitted by a transmit coil (Figs. 1, & 3B Item VO & 110); in response to the indication, increasing the transmit coil voltage amplitude (Figs. 1, & 3B Item VO & Pars. [0020-0021] i.e. energy may be adjusted by changing charge voltage or magnetic flux), and moving the WPT signal frequency toward or away from a resonant frequency of a resonant circuit comprising the transmit coil (Figs. 1, & 3B Items 108, 110, f1 and f0 & Pars. [0020-0021] i.e. compensation determination as a predicted result of energy change due to the Frequency change).  
	However, Mehas is vague in its disclosure of being configured to increase a voltage amplitude of the WPT output signal specifically when the WPT signal frequency is moving away from a resonant frequency of a resonant tank comprising the transmit coil, to reduce or eliminate the WPT signal's power increase associated with increasing the transmit coil voltage amplitude.
Smith teaches that to control the amount of power being transferred the operating frequency is adjusted (Page 1, 2nd Paragraph Line 6-7).  Further Smith teaches that a frequency change toward resonance results in more power delivered (Page 1, 2nd Paragraph Lines 8-9), and a change away from resonance results in less power delivered to the receiver (Page 1, 2nd Paragraph Lines 8-9).  
And further reduces or eliminates the WPT signal's power increase associated with increasing the transmit coil voltage amplitude (Page 1, 2nd Paragraph Lines 8-9).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the patent application to have combined the knowledge taught by Smith, specifically that the direction toward or away from a resonant frequency of the resonant tank is directly correlated to the amount of power being transferred with the disclosure of Mehas as doing so would have yielded the predictable results of an increase in safety and efficiency as the circuit would be capable of maintaining stability even when the frequency moves toward or away from the operating point.  

In regard to claim 12:
Modified Mehas further discloses the method of claim 11, further comprising, in response to the indication, before or after increasing the transmit coil voltage amplitude, moving the WPT signal frequency closer to the resonant frequency to increase the WPT signal power (Mehas: Figs 1, 3A & 3B and Smith: Page 1, 2nd Paragraph Lines 8-9 i.e. closer =more power delivered).




In regard to claim 13:
Modified Mehas further discloses the method of claim 11, wherein the transmit coil voltage amplitude is held constant while the WPT signal frequency moves closer to the resonant frequency (Mehas: Figs. 1, & 3B Item VO & Par. [0020] i.e. voltage may be held constant and current changed).

In regard to claim 14:
Modified Mehas further discloses the method of claim 11, wherein the transmitter generates the WPT signal from an input signal, and increasing the transmit coil voltage amplitude comprises increasing an input signal voltage (Figs 1, 3A & 3B Items Vin 312, SW1, SW2 and Vo).
In regard to claim 15:
Modified Mehas further discloses the method of claim 14, wherein the input signal is a DC signal (Figs 1, 3A & 3B Item Vin & Par. [0003]).

In regard to claim 18: (Non-Elected)
In regard to claim 19: (Non-Elected)
In regard to claim 20: (Non-Elected)

Allowable Subject Matter
Claims 8-10 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
7/15/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836